Citation Nr: 0508444	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-16 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen the claim of 
service connection for an enlarged heart has been received.  

2.  Whether new and material evidence to reopen the claim of 
service connection for hypertension has been received.


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from October 1988 to 
August 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the RO.  

The RO previously denied service connection for an enlarged 
heart and for hypertension by June 1994 rating decision, 
which became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2004).  

In its present adjudication, the RO has determined that new 
and material evidence to reopen the claims has been 
presented.  A previously decided claim may not be reopened in 
the absence of new and material evidence.  Barnett v. Brown, 
8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  

Further, regardless of RO action, the Board is legally bound 
to decide the threshold issue of whether the evidence is new 
and material before addressing the merits of a claim.  Id.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in February 2005.  

The now reopened claims of service connection for an enlarged 
heart and for hypertension are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  In a June 1994 rating decision, the RO denied the 
veteran's original claims of service connection for an 
enlarged heart and hypertension.  

2.  The evidence brought to VA's attention since the June 
1994 denial of service connection is neither cumulative nor 
redundant of the evidence of record and provides some 
information regarding the etiology of the claimed 
disabilities.  



CONCLUSION OF LAW

New and material evidence to reopen the claims of service 
connection for an enlarged heart and hypertension has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)).  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  

VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing VCAA have been enacted.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  However, VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  

It is specifically noted that nothing in VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A.  

The Board has carefully considered the provisions of VCAA and 
the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issues has proceeded in 
accordance with the provisions of the law and regulations.  

VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by VCAA).  The statutory notice requirement 
is applicable in cases in which new and material evidence 
must be submitted in order to reopen a previously denied 
claim.  Id.  

The Board observes that the veteran was notified by the May 
2003 Statement of the Case of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.

More significantly, a letter was sent to the veteran in 
November 2002 which specifically notified the veteran of the 
passage of VCAA and that this claim would be readjudicated 
under the new provisions.  That letter specifically 
identified the evidence necessary to substantiate the claim, 
and notified the veteran of information he should provide so 
that the RO could assist him in obtaining additional 
evidence.  

The letter specifically indicated the requirements for 
reopening a previously denied claim.  That letter also 
specifically identified the evidence that was needed from the 
veteran and informed him that the RO would assist him in 
obtaining it.  

The veteran was also informed by means of the May 2003 
Statement of the Case as to what evidence he was required to 
provide and what evidence VA would attempt to obtain on his 
behalf.  

That document explained that VA would obtain government 
records and would make reasonable efforts to help him get 
other relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary, that was necessary to reopen and substantiate the 
claim, and it properly indicated which portion of that 
information and evidence was to be provided by the veteran 
and which portion the Secretary would attempt to obtain on 
behalf of the veteran.  

As alluded to above, under VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002).  

In light of the favorable action taken hereinbelow, the Board 
concludes that the provisions of VCAA have been complied with 
to the extent required under the circumstances presented in 
this case.  


Factual Background

By June 1994 rating decision, the RO denied service 
connection for an enlarged heart and for hypertension.  The 
RO sent the veteran notice of the decision that month.  The 
veteran did not file an appeal, timely or otherwise, and the 
decision became final.  38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302, 20.1103 (2003) (detailing the procedures and time 
limitations for appealing adverse rating decisions of the RO 
to the Board).  

In June 1994, the record contained, in pertinent part, the 
March 1992 discharge medical examination report, the March 
1992 report of medical history completed by the veteran in 
conjunction with the discharge medical examination, a March 
1992 X-ray study of the chest, a March 1992 audiogram report, 
and April and May 1992 service medical records regarding an 
echocardiogram.  

Subsequent to the June 1994 rating decision, VA and private 
treatment records were associated with the claims file.  The 
records reflect treatment for hypertension and a diagnosis of 
cardiomyopathy.  In addition to the foregoing, relevant 
service medical records not previously of record were added 
to the claims file.  

The record now contains an August 2004 VA cardiology 
examination report reflecting a diagnosis of cardiomyopathy 
that was thought to be secondary to viral etiology.  The 
examiner opined that the veteran's cardiomyopathy was not 
related to an abnormal chest X-ray study conducted in service 
or to the diagnosis of viral pharyngitis from 1989.  

Finally, the record contains the veteran's February 2005 
testimony regarding treatment received and other assertions 
regarding his pending claims.  

The Board notes that the veteran's renewed claim of service 
connection for an enlarged heart and for hypertension was 
received in October 2002, and by May 2003 rating decision, 
the RO denied service connection for the foregoing as new and 
material evidence, sufficient to reopen those finally decided 
claims, had not been received.  


New and Material Evidence 

By June 1994 rating decision, the RO denied the veteran's 
claim of service connection for an enlarged heart and for 
hypertension.  The veteran did not initiate an appeal, timely 
or otherwise, and the rating decision became final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2004).  

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).  

As is the case here, for claims received after August 29, 
2001, "new and material" means existing evidence not 
previously submitted to agency decision makers and that 
evidence by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004).  

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge v. West, 155 F.3d 1056, 1363 (Fed. Cir. 1998).  

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  

The Board observes that the evidence submitted since the June 
1994 rating decision includes private medical records, VA 
medical records, a VA cardiologic examination report, service 
medical records that were not previously of record, and 
hearing testimony.  Some of the new evidence even pre-dates 
the June 1994 rating decision.  

This evidence is new because it became associated with the 
record only after the RO issued its June 1994 rating 
decision.  

The new evidence is also material because it contributes to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's claimed disabilities.  Indeed, the 
record now contains new contemporaneous evidence regarding 
the veteran's claimed disabilities and reflects an opinion 
regarding etiology, at least with respect to the issue of an 
enlarged heart.  See Hodge, 155 F.3d at 1363.  See also 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board notes that 
there is no opinion regarding the etiology of hypertension, 
but the Board recognizes that hypertension and a heart 
disorder might well be linked.  

As the evidence received since the RO's June 1994 rating 
decision is both new and material, the claims of service 
connection for an enlarged heart and for hypertension are 
reopened.  


ORDER

As new and material evidence to reopen the claims of service 
connection for an enlarged heart and hypertension has been 
received, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  


REMAND

The claims folder contains only some of the veteran's service 
medical records.  The RO has made efforts to secure the 
entirety of the veteran's service medical records, but the 
Board asks that another attempt be made to obtain the full 
body of service medical records.  In the event that the 
service medical records are not available, the RO must 
document its efforts to secure them.  

The veteran indicated that he received treatment at the VA 
Medical Center (MC) in Richmond, Virginia.  These VAMC 
medical records must be associated with the claims file.  

The veteran indicated that he applied for Social Security 
disability benefits.  Social Security Administration (SSA) 
records must be obtained.  

The veteran indicated that he was turned down for employment 
with the Virginia Department of Corrections due to a heart 
problem.  After securing the necessary release, to RO should 
make reasonable efforts to obtain Virginia Department of 
Corrections medical records.  

Finally, to RO should schedule a VA medical examination for a 
diagnosis of all heart disorders and for an opinion regarding 
whether the veteran suffers from hypertension.  Thereafter, 
the examiner should opine regarding the etiology of 
hypertension and any heart disorder diagnosed.  

Accordingly, the case is remanded for the following 
development:

1.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.  The 
efforts to secure the service medical 
records must be documented.  

2.  The RO should take appropriate steps 
to obtain from SSA the records pertinent 
to the veteran's claim for Social 
Security disability benefits as well as 
the medical records relied upon 
concerning that claim.  

3.  The RO should obtain all VA clinical 
records referable to treatment received 
by the veteran since service.  This 
should include all records from the 
medical facility in Richmond, Virginia.  

4.  After securing the necessary release 
from the veteran, the RO should make 
reasonable efforts to obtain copies of 
any medical records pertaining to the 
veteran in connection with his employment 
with the Virginia Department of 
Corrections.  

5.  The RO should schedule a VA medical 
examination to determine the nature and 
likely etiology of the claimed heart 
disorders.  Thereafter, the examiner must 
opine regarding the etiology of 
hypertension, if found, and of all heart 
conditions diagnosed.  A rationale for 
all opinions must be provided.  All 
necessary diagnostic tests should be 
conducted.  The examiner must review the 
claims file in conjunction with the 
examination.  

6.  The RO should readjudicate the issues 
in appellate status, to include 
consideration of all additional evidence 
received.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


